Robinson, J.
(concurring specially). This action has no legal basis on which to rest. The complaint does not state a cause of action. It avers that in March, 1920, the plaintiff employed defendants to clerk and take charge of an auction sale to be held on plaintiff’s farm, some twelve miles from Courtenay, N. D. on March 26, 1920; that defendants agreed to take charge of all settlements made by purchasers, to pay plaintiff the price of goods sold for cash, and not to permit any property to be removed from the farm without ful settlement; that at the sale plaintiff put up a lot of goods and chattels which were sold to the highest bidder for $654.65; that the bidder was Robert Walks; that he received possession of said property and removed the same, with the permission of defendants, and did not settle or pay for it.
Now those facts do not constitute a cause of action. There is no showing that defendants, or anyone, converted or damaged the property or did anything to impair the plaintiffs title. There is no averment concerning the value of the property or any damage resulting from the removal. There is no averment that either defendant agreed to pay for the property or that either did any injury to the plaintiff. Turning from the complaint to the evidence, we have this showing: The plaintiff was about to have an auction sale at his farm near Courtenay, where the bank is located. He agreed with Harry Posey to clerk the sale and it was agreed that the bank should accept at 95 cents on the dollar such notes *1105as Harry Posey should approve. The plaintiff was present at the sale and was assisted by his son and a grandson. He hired his auctioneer, set úp a lunch, and had general supervision of his property. It is true that at the sale Walks bid on a lot of property for which he did not give a note, pay cash, or make any settlement, but did not thereby obtain any title to the property. It is still the property of the plaintiff, unless by his own acts or laches his title has been lost. For several days after the auction sale the property remained on the plaintiff’s farm and it was not removed without his acquiescence or consent. There was no deception. He knew well that Walks never settled for the property or paid anything oh it. He knew that the.bank had expressly refused to accept any note of Walks. If the plaintiff permitted Walks to take the property,' it was his own affair. He had no right to expect and did not expect either defendant to remain on the place and to guard the property after the sale. There is no averment or claim that the property was sold to Walks on credit or for cash, or that by removing or taking possession of the property he acquired any title. There was no sale to him.